Citation Nr: 1106368	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-13 297	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for cervical thoracolumbar spondylosis/degenerative disc disease 
cervical/lumbar spines; status post bilateral knee arthroscopies 
with osteoarthritis/bone fragment in right knee; and status post 
left elbow dislocation with osteoarthropathy/bone spur/fragment.

2.  Entitlement to an initial compensable evaluation for status 
post shrapnel wounds in the right lower back with residual scars.

3.  Entitlement to an initial compensable evaluation for left ear 
hearing loss.

4.  Entitlement to service connection for right ear hearing loss.

5.  Entitlement to service connection for a left shoulder 
disability.

6.  Entitlement to service connection for a disability manifested 
by left arm numbness.

7.  Entitlement to service connection for a disability manifested 
by right arm numbness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to January 
2007.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Winston-Salem, 
North Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).

In the Veteran's VA Form 9, Appeal to the Board, received in 
April 2009, he indicated he wanted a hearing before the Board at 
the RO.  In April 2010, the Veteran, through his representative, 
stated he wanted to withdraw his request for a Board hearing.  
Thus, the Board finds no pending request for a Board hearing.

Additionally, the Veteran had submitted a notice of disagreement 
regarding the claim for entitlement to an initial evaluation in 
excess of 10 percent for tinnitus.  He noted, however, that he 
was aware that this was the maximum evaluation for the disability 
and stated, "I will withdraw[] my disagreement against this 
finding at a later date as my Appeal process continues."  The 
February 2009 statement of the case properly included this issue.  
In the Veteran's VA Form 9, received in April 2009, he checked 
the box, "I have read the statement of the case and any 
supplemental statement of the case I received.  I am only 
appealing these issues:."  He did not include the issue of 
entitlement to an initial evaluation in excess of 10 percent for 
tinnitus (but addressed all the other seven issues listed on the 
title page).  The Veteran's representative included the issue of 
a higher rating for tinnitus in the January 2011 (accidentally 
dated January 2010) informal hearing presentation, but the Board 
finds that the Veteran properly withdrew this issue from his 
appeal in the VA Form 9.  Thus, this claim is not part of the 
current appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that additional development is warranted in the 
form of providing the Veteran with current VA examinations for 
all the issues listed on the title page and obtaining any 
outstanding treatment records.  As to his claims for increase, 
the last time the Veteran underwent a VA examination was in 
October 2006-more than four years ago.  The Board finds that 
this examination report is too stale for it to determine whether 
increased ratings for these disabilities are warranted.

As to the claims for service connection, the reason each of the 
four service-connection claims were denied was because the 
examiner had determined there was no current disability.  It is 
possible that at the time of the October 2006 VA examination, a 
disability had not yet been diagnosed or was not diagnosable.  
The Veteran claims that he has continued right ear hearing loss, 
left shoulder pain and left and right arm numbness.  Thus, he 
continues to have symptoms that could be indicative of a 
disability, which is why the Board finds that VA examinations are 
necessary before making decisions on these claims.  The Veteran's 
representative requested that the Veteran be provided with a 
neurological examination to determine the cause of the numbness.  
The Board agrees.

Lastly, in an August 2010 statement, the Veteran stated he had 
gotten his right knee drained and received a cortisone shot.  
Thus, there appears to be relevant outstanding medical records.  
The Board notes the Veteran has not indicated having received any 
treatment from VA.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the 
names and addresses of all facilities where 
he has received treatment for his service-
connected disabilities (cervical spine/lumbar 
spine/bilateral knee/left elbow, shrapnel 
residuals, and left ear hearing loss) since 
service discharge.  After obtaining proper 
authorization, obtain copies of all treatment 
records from the facilities identified by the 
Veteran and associate them with the claims 
folder.

2.  The Veteran should be afforded a VA 
orthopedic examination by a physician with 
the appropriate expertise to evaluate the 
severity of the service-connected orthopedic 
disability that includes the cervical spine, 
lumbar spine, bilateral knee, and left elbow 
and determine if the Veteran has a current 
left shoulder disability manifested by 
shoulder pain.  The claims file must be 
reviewed by the physician in conjunction 
with the examination.  In accordance with 
the latest AMIE worksheets for rating spine 
and joint disabilities, the examiner is to 
provide a detailed review of the Veteran's 
pertinent medical history, current 
complaints, and the nature and extent of any 
current disability.  The examiner should 
address each involved joint separately 
(cervical spine, lumbar spine, right knee, 
left knee, and left elbow) so that VA can 
determine whether separate evaluations are 
warranted for these disabilities.

As to the left shoulder, the examiner is 
specifically requested to provide an opinion, 
consistent with sound medical principles, as 
to whether it is at least as likely as not 
(50 percent or greater probability) that a 
left shoulder disability had its onset in 
service or is otherwise due to service.  The 
examiner must provide a complete rationale for 
any opinion provided.  If the examiner opines 
that the question cannot be answered without 
resorting to speculation, then a detailed 
medical explanation as to why causation is 
unknowable must be provided.

3.  The Veteran should be afforded a VA 
audiological evaluation to determine the 
severity of his service-connected left ear 
hearing loss and whether he currently has a 
right ear hearing loss disability as defined 
by 38 C.F.R. § 3.385 (2010).  The claims 
file must be reviewed by the physician 
in conjunction with the examination.  In 
accordance with the latest AMIE worksheet for 
rating hearing loss, all indicated tests and 
studies should be performed and all findings 
must be reported in detail.  If a right ear 
hearing loss disability is diagnosed, the 
examiner should offer an opinion, consistent 
with sound medical principles, as to whether 
it is at least as likely as not (50 percent 
or greater probability) that such disability 
had its onset in service or is otherwise due 
to service.  The examiner must provide a 
complete rationale for any opinion provided.  
If the examiner opines that the question 
cannot be answered without resorting to 
speculation, then a detailed medical 
explanation as to why causation is unknowable 
must be provided.  The examiner should also 
comment on what impact, if any, hearing loss 
has on the Veteran's occupational functioning 
and daily activities.

4.  The RO should schedule the Veteran for a 
VA examination to determine the current level 
of severity of status post shrapnel wounds in 
the right lower back with residual scars in 
accordance with the latest AMIE worksheets 
for rating scars other than the head, face 
and neck.  The claims file must be 
reviewed by the physician in conjunction 
with the examination.  The examiner should 
indicate the nature of the scarring and 
expressly give the extent of scarring in 
square inches or centimeters, should indicate 
whether the Veteran's scarring is unstable 
(that is, frequent loss of covering of skin 
over the scar), deep, superficial (that is, 
not associated with underlying tissue 
damage), or tender and/or painful on 
objective demonstration, and whether the 
scarring results in weakness, limits the 
function of, or causes limited motion of the 
affected part. 

5.  The Veteran should be afforded a VA 
peripheral nerves examination by a physician 
with the appropriate medical expertise to 
determine if the Veteran has left arm 
numbness and/or right arm numbness, which 
either had its/their onset in service or 
is/are related to the service-connected 
cervical spine disability.  The claims file 
must be reviewed by the physician in 
conjunction with the examination.  In 
accordance with the latest AMIE worksheet for 
rating the peripheral nerves, the examiner is 
to provide a review of the Veteran's 
pertinent medical history, current 
complaints, and the nature and extent of his 
symptoms.  The examiner is specifically 
requested to state whether the Veteran has a 
disability manifested by left arm numbness 
and/or right arm numbness.  If the Veteran 
has a current disability or disabilities 
manifested by left arm numbness and/or right 
arm numbness, the examiner is asked to 
provide an opinion, consistent with sound 
medical principles, as to whether it is at 
least as likely as not (50 percent or greater 
probability) that any current left arm 
disability and/or right arm disability had 
its/their onset in service or is/are related 
to the service-connected cervical spine 
disability.  The examiner is informed that 
the Veteran has been diagnosed with 
spondylosis and degenerative disc disease of 
the cervical spine and he is service 
connected for this disability.  The examiner 
must provide a complete rationale for any 
opinion provided.  If the examiner opines 
that the question cannot be answered without 
resorting to speculation, then a detailed 
medical explanation as to why causation is 
unknowable must be provided.  

6.  Thereafter, the RO should readjudicate 
the claims for increase for (i) cervical 
thoracolumbar spondylosis/degenerative disc 
disease cervical/lumbar spines; status post 
bilateral knee arthroscopies with 
osteoarthritis/bone fragment in right knee; 
and status post left elbow dislocation with 
osteoarthropathy/bone spur/fragment; 
(ii) status post shrapnel wounds in the right 
lower back with residual scars; and (iii) 
left ear hearing loss and the claims for 
service connection for (i) right ear hearing 
loss; (ii) a left shoulder disability; (iii) 
a disability manifested by left arm numbness; 
and (iv) a disability manifested by right arm 
numbness.  The RO should consider whether the 
service-connected orthopedic disability 
involving multiple joints should have 
separate evaluations for the cervical spine, 
lumbar spine, right knee, left knee, and left 
elbow.  If the benefits are not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_______________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

